Filed 8/24/20 P. v. Jones CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


THE PEOPLE,                                                   B301249

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. 9PH04386
       v.

LOVELL JONES,

       Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Robert M. Kawahara, Judge. Affirmed.
      Heather E. Shallenberger, under appointment by the Court
of Appeal, for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
 INTRODUCTION AND PROCEDURAL BACKGROUND

       On June 26, 2019, the Division of Adult Parole Operations
filed a petition for parole revocation alleging defendant and
appellant Lovell Jones violated parole when he absconded from
parole supervision. Jones moved to dismiss the petition on the
ground that the parole division failed to consider remedial
sanctions short of revocation. The court denied the motion,
concluding remedial sanctions were not appropriate based on
Jones’s behavior. In denying the motion, the court noted Jones
had appeared before for violating parole, and the court had
granted a demurrer in that instance because the parole division
had not considered remedial sanctions. The court concluded
Jones’s conduct since the grant of that demurrer showed he was
aware of his parole obligations and was refusing to comply with
them, and therefore further intermediate sanctions were
appropriate.
       The trial court held a contested revocation hearing on
August 14, 2019, found by a preponderance of the evidence Jones
violated parole by absconding and failing to report, revoked
parole, and remanded Jones to the Department of Corrections
and Rehabilitation for future parole consideration under Penal
Code section 3000.08, subdivision (h).
       Jones filed a timely notice of appeal, and we appointed
counsel to represent him. On February 5, 2020, appellate counsel
filed a brief raising no issues and asking us to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436 (Wende).)
Jones did not respond to our letter advising him of his right to file
supplemental briefing.
       Following review of the record pursuant to People v. Wende,
we affirm.




                                 2
                  FACTUAL BACKGROUND

   A. Prosecution Case

      On June 10, 2019, Jones called his parole agent, Rigoberto
Chavez, and Chavez told Jones to report to the parole office at
noon on June 12, 2019. On June 12, 2019, Jones called Chavez
and told him he was busy and going to be late. Chavez told Jones
to report on June 14, 2019 at 11:00 a.m.
      On June 14, 2019, Jones called Chavez and told him he was
stuck in traffic and would arrive at the parole office in about 45
minutes. Chavez told him that was fine but to report at 12:00
p.m. Jones asked Deserae Corbin, his case worker at the
Weingart Center residential facility, to call Chavez and falsely
claim Jones was running late because he was with Corbin. Corbin
called Chavez and put the call on speaker phone. Chavez told
Jones he was in violation of parole for failing to report. Chavez
told him to report at noon on June 17, 2019. Jones began cursing
at Corbin. Corbin called security to have Jones permanently
escorted out of Weingart.
      Jones did not report to the parole office on June 17, 2019,
and Chavez, not knowing where Jones was or how to locate him
after his removal from Weingart, put out a warrant for his arrest.

   B. Defense Case

      Jones testified at the revocation hearing, stating the last
time he visited the parole office before being arrested on June 21,
2019 was sometime between June 7 and June 9.




                                 3
                         DISCUSSION

      We have examined the entire record, and are satisfied no
arguable issues exist in the appeal before us. (Smith v. Robbins
(2000) 528 U.S. 259, 278-279; Wende, supra, 25 Cal.3d at p. 443.)



                        DISPOSITION
      The judgment is affirmed.



NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



CURREY, J.

We concur:




MANELLA, P.J.




WILLHITE, J.




                                4